DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 07/18/2022.. Claims 1-20 remain pending for consideration on the merits. 
	This Office Action contains a New Grounds of Rejection. Since this new ground of
rejection did not result from an amendment to the claims, this Office Action is being made to
Non-Final to afford the Applicant the opportunity to respond to the new grounds of rejection.
Claims 1-20 remain pending for consideration on the merits.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2022 and 09/02/2022 was filed after the mailing date of the Non-Final Rejection on 02/18/2022.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because manner in which the figures are drawn appears to be generally informal, mixing photographs and added drawing lines indiscriminately and unclearly. Figures 10-11 are photographs.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 5. The drawings are objected to because the drawings include photographs, which are both not the only practicable medium for illustration of the invention, but are also of insufficient clarity to actually illustrate the invention. 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The applicant is directed to consult the Manual of Patent Examining Procedure, section 608.02, and more specifically, 37 CFR 1.84, Standards for Drawings, section (b) (1), as quoted below: (b) Photographs (1) Black and white, Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. In this case, the examiner is requiring illustration by drawings in lieu of photographs or photograph/drawing combinations.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7, and 11-13is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 8919138 B2) in view of Yoshida et al (JP 2004212029 A), Wengreen et al (US 20180036202 A1), and in further view of Davidson et al (US 20040206491 A1).
Regarding claim 1, Kobayashi  teaches a beverage temperature adjustment apparatus (canned beer cooling apparatus, 100), comprising: the heat transfer member (heat transfer block 610 is a heat transfer member, 0047) capable of abutting a part of a side surface of a beverage container (as annotated below on figure 5) to adjust a temperature of a beverage in the beverage container (the thermoelectric conversion module 620 is temperature adjustment means for adjusting the temperature of the heat-transfer block 610 in order to adjust the temperature of the canned beer, 0048); and a temperature adjustment element (thermoelectric conversion module, 620) configured to adjust the temperature of the beverage in the beverage container through the heat transfer member (thermoelectric conversion module 620 is sandwiched between the heat-transfer block 610 and the liquid cooling block 630, in order to adjust the temperature of the canner beer, 0048), wherein the heat transfer member (heat transfer block 610).


    PNG
    media_image1.png
    726
    752
    media_image1.png
    Greyscale

Kobayashi teaches the invention as described above but fails to teach a heat transfer member comprising a deformable bag body that contains a heat transfer powder and a heat transfer liquid..
However, Yoshida teaches a heat transfer member (figure 2) comprising a deformable bag body (heat transfer bag 3) that contains a heat transfer powder (powder 12, figure 2) and a heat transfer liquid (heat transfer bag 3 is sealed with liquid, pg3 paragraph 0014).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling apparatus of Kobayashi to include a heat transfer member comprising a deformable bag body that contains a heat transfer powder and a heat transfer liquid.in view of the teachings of Yoshida to provide a heat transfer bag for the purpose of heat transfer by convection. 
The combined teachings teach the invention as described above but fails to teach wherein the heat transfer liquid is a liquid which freezes at a temperature higher than a target temperature.
However, Wengreen teaches wherein the heat transfer liquid (paraffin 16-18 carbons, 0523 of Wengreen) is a liquid which freezes at a temperature higher (if the minimum recommended storage temperature of a medicine is 69 degrees Fahrenheit, then the first phase change material may have a melting temperature of 69 degrees Fahrenheit. As a result, the first phase change material could freeze before the storage system ever leaves the house, 0236 of Wengreen) than a target temperature (40-100F, 0238 of Wengreen).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling apparatus in the combined teachings to include wherein the heat transfer liquid is a liquid which freezes at a temperature higher than a target temperature in view of the teachings of Wengreen to create a solution to this problem is to have more than two melting temperatures of phase change materials in the storage system. A first phase change material could have a melting temperature of 69 degrees Fahrenheit, a second phase change material could have a melting temperature of 81 degrees Fahrenheit. Thus, if the first phase change material freezes before the storage system leaves the house, then the third phase change material could provide backup protection against cold environments even if this backup protection is slightly lower than the minimum recommended storage temperature.
The combined teachings teach the invention as described above but fail to teach and wherein an amount of the heat transfer liquid relative to an amount of the heat transfer powder is within a range of approximately 24% to 48% by volume.
However, Davidson teaches wherein an amount of the heat transfer liquid (heat transfer medium may comprise ethylene glycol and other combinations thereof, as described in pg3 paragraph 0033 and heat transfer medium with a first volume as described in pg3 paragraph 0035) relative to an amount of the heat transfer powder (nano-particle size conductive material powder with a second volume, as described in pg3 paragraph 0035) is within a range of approximately 24% to 48% by volume (form a suspension in which the volume fraction of the nano-particle size conductive material powder to the heat transfer medium is in the range of 0.01% to 10.0%, as described in pg3 paragraph 0035).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling apparatus in the combined teachings to include wherein an amount of the heat transfer liquid relative to an amount of the heat transfer powder in view of the teachings of Davidson to improve thermal conductance.   
The combined teachings teach the invention as described above but fail to teach 
is within a range of approximately 24% to 48% by volume. 
However, as the heat transfer liquid and heat transfer powder amounts range approximately 24% to 48% by volume, are variables that can be modified, among others, by adjusting said ranges in volume relative to the amounts of liquid and powder necessary to achieve higher efficiency in cooling would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed range of approximately 24% to 48% by volume cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the volume relative to the amounts of liquid and powder, respectively, to obtain the higher cooling efficiency as taught in the Davidson  reference (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 2, the combined teachings teach a biasing portion (springs 670 are disposed as a biasing means between the liquid cooling block 630 and the pusher 640 of Kobayashi) configured to place the beverage container (used to push 630, 620 and 610 against the canned beer, as shown on figure 8A and 8B of Kobayashi ‘138) and the heat transfer member (heat transfer block 610) in abutting contact with each other (as shown on figure 5 of Kobayashi ‘138).
Further, it is understood, claim 2 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 3, the combined teachings teach wherein the part of the side surface of the beverage container is an upper part of the side surface of the beverage container (full length of canned beer 101 comes into contact with the temperature adjustment unit 111, as shown on figure 4 of Kobayashi ‘138).
Regarding claim 4, the combined teachings teach wherein the part of the side surface of the beverage container includes an upper part and a lower part of the side surface of the beverage container (full length of canned beer 101 comes into contact with the temperature adjustment unit 111, as shown on figure 4 of Kobayashi ‘138).
Regarding claim 5, the combined teachings teach wherein the heat transfer member (heat transfer block 610 of Kobayashi ‘138) is one of a plurality of heat transfer members (plurality of heat transfer members within temperature adjustment units 111A-F, as shown on figure 5 of Kobayashi ‘138), and wherein the plurality of heat transfer members are arranged at intervals in a longitudinal direction of the beverage container (plurality of heat transfer members within temperature adjustment units 111 are arranged throughout the length of canned beer 101, as shown on figure 4 and 5 of Kobayashi ‘138). 
The combined teachings teach the invention as described above but fail to teach heat transfer members are arranged at intervals in a longitudinal direction. 
However, Applicant has not disclosed that having “heat transfer members are arranged at intervals in a longitudinal direction” does anything more than produce the predictable result of providing cooling around the beverage. Since it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the heat transfer blocks 610 of Kobayashi ‘138 and meet the claimed limitations in order to provide the predictable results of providing cooling around the perimeter of the beverage.
Regarding claim 6, the combined teachings teach wherein the heat transfer member (heat transfer bag 3 of Yoshida, corresponding to heat transfer block 610 of Kobayashi ‘138) is a first heat transfer member (heat transfer bag 3 of Yoshida, corresponding to heat transfer block 610 of Kobayashi ‘138) , the apparatus further comprising: a second heat transfer member (heat transfer plate 2 of Yoshida) disposed between the first heat transfer member (heat transfer bag 3 of Yoshida, corresponding to heat transfer block 610 of Kobayashi ‘138) and the temperature adjustment element (cooling/heating plate 1 of Yoshida, corresponding to thermoelectric conversion module 620 of Kobayashi ‘138).
Regarding claim 7, the combined teachings teach wherein the plurality of heat transfer members (heat transfer blocks 610 of Kobayashi ‘138) are a plurality of first heat transfer members (multiple heat transfer block 610, as shown on figure 2 and 5 of Kobayashi ‘138), the apparatus further comprising: a second heat transfer member (heat transfer plate 2 of Yoshida) disposed between the plurality of first heat transfer members (heat transfer bag 3 of Yoshida, corresponding to heat transfer block 610 of Kobayashi ‘138) and the temperature adjustment element (cooling/heating plate 1 of Yoshida, corresponding to thermoelectric conversion module 620 of Kobayashi ‘138).
Regarding claim 11, the combined teachings teach wherein the heat transfer liquid includes a straight-chain hydrocarbon (paraffin 16-18 carbons, 0523 of Wengreen).
Regarding claim 12, wherein the amount of the heat transfer liquid (heat transfer medium may comprise ethylene glycol and other combinations thereof, as described in pg3 paragraph 0033 of Davidson and heat transfer medium with a first volume as described in pg3 paragraph 0035 of Davidson) relative to the amount of the heat transfer powder (nano-particle size conductive material powder with a second volume, as described in pg3 paragraph 0035 of Davidson) in the bag body (bag body 3 of Yoshida) is a ratio at which the heat transfer liquid and the heat transfer powder (wherein the nano-particle size diamond powder is characterized by a first mass, and the heat transfer composition further comprises a chemical agent characterized by a second mass, wherein the ratio of the second mass to the first mass is greater than one, pg6 paragraph 0075 of Davidson) exist substantially in a capillary state (via the abrasion resistance when the beverage container 4 is inserted and removed, the heat transfer material 5 is prevented from permeating from the heat transfer bag 3, thereby the heat transfer material in the bag moves within the bag, as described in pg3 paragraph 0009 of Yoshida).
Regarding claim 13, the combined teachings teach wherein an amount of the heat transfer liquid (heat transfer medium may comprise ethylene glycol and other combinations thereof, as described in pg3 paragraph 0033 of Davidson and heat transfer medium with a first volume as described in pg3 paragraph 0035 of Davidson) relative to an amount of the heat transfer powder (nano-particle size conductive material powder with a second volume, as described in pg3 paragraph 0035 of Davidson) is within a range of approximately 24% to 48% by volume (form a suspension in which the volume fraction of the nano-particle size conductive material powder to the heat transfer medium is in the range of 0.01% to 10.0%, as described in pg3 paragraph 0035 of Davidson).
The combined teachings teach the invention as described above but fail to teach 
is within a range of approximately 24% to 48% by volume. 
However, as the heat transfer liquid and heat transfer powder amounts range approximately 24% to 48% by volume, are variables that can be modified, among others, by adjusting said ranges in volume relative to the amounts of liquid and powder necessary to achieve higher efficiency in cooling would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed range of approximately 24% to 48% by volume cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the volume relative to the amounts of liquid and powder, respectively, to obtain the higher cooling efficiency as taught in the Davidson reference (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 8919138 B2), Yoshida et al (JP 2004212029 A), Wengreen et al (US 20180036202 A1), Davidson et al (US 20040206491 A1) and in further view of Kogure et al (WO 2015190515 A1)
Regarding claim 8, the combined teachings teach the invention as described above but fails to teach wherein the apparatus is configured to freeze the heat transfer liquid and maintain the heat transfer liquid in a frozen state while the temperature of the beverage in the beverage container is adjusted.
However, Kogure teaches wherein the apparatus is configured to (via Peltier element 3 ) freeze the heat transfer liquid and maintain the heat transfer liquid in a frozen state (placing the object to be cooled 11 and setting the temperature, the object to be cooled 11 can be kept at a desired temperature, 0039) while the temperature of the beverage in the beverage container is adjusted (peltier element 3 has a PID temperature control circuit and the cold container is provided with a temperature setting button 7 for selecting the temperature of the container, 0035). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the canned beer cooling apparatus in the combined teachings to include an apparatus that is configured to freeze the heat transfer liquid and maintain the heat transfer liquid in a frozen state while the temperature of the beverage in the beverage container is adjusted in view of the teachings of Kogure for an Peltier element that has a PID temperature control circuit for selecting a plurality of temperatures. The cold container is provided with a temperature setting button 7 for selecting the temperature in which the Peltier device can be driven at -50 ° C to 150 ° C, and the temperature adjustment is in units of 1 ° C. By placing the object to be cooled 11 and setting the temperature, the object to be cooled 11 can be kept at a desired temperature. As long as electricity is supplied, a desired temperature can be maintained. 
Further, it is understood, claim 8 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 9, the combined teachings teach wherein the temperature adjustment element is configured to (via Peltier element 3 of Kogure) heat the heat transfer member (heat storage layer 2 of Kogure, corresponding to heat transfer block 610 of Kobayashi ‘138) to convert the heat transfer liquid from a frozen state to a liquid state (if it is a latent heat storage material, it is possible to maintain fixed temperature until the solidified heat storage material liquefies, 0052 of Kogure) before an adjustment of the temperature of the beverage in the beverage container is started (user is provided with a temperature setting button 7 for selecting the temperature when it is needed, 0035 of Kogure). 
Further, it is understood, claim 9 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Claims 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 8919138 B2) in view of Yoshida et al (JP 2004212029 A), Wengreen et al (US 20180036202 A1), and in further view of Davidson et al (US 20040206491 A1).
Regarding claim 15, Kobayashi teaches a heat transfer member (liquid cooling block 630 is a heat transfer member contacting the other surface of thermoelectric conversion module 620 to transfer heat, 0049) to be used for adjusting a temperature of an object to a target temperature (canned beer cooling apparatus is configured to cool a 350-ml canned beer from the room temperature 25C to about 5C, col 3 lines 39-42), wherein the heat transfer member (heat transfer block 610).
Kobayashi ‘138 teaches the invention as described above but fail to teach a deformable bag body; a heat transfer powder contained in the bag body; and a heat transfer liquid contained in the bag body. 
However, Yoshida teaches a heat transfer member (as bag 3, figure 2) comprising a deformable bag body (heat transfer bag 3), a heat transfer powder contained in the bag body (a powder metal 12 is placed in the heat transfer bag 3, pg3 paragraph 0015 and figure 2); and a heat transfer liquid contained in the bag body (heat transfer bag 3 for the purpose of heat transfer by convection and heat transfer is sealed with water or a liquid, pg3 paragraph 0014).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling apparatus of Kobayashi to include the heat transfer member comprising; a deformable bag body, and a heat transfer powder and a heat transfer liquid contained in the bag body in view of the teachings of Yoshida to provide a heat transfer bag for the purpose of heat transfer by convection to improve heat conductivity.
The combined teachings teach the invention as described above but fail to teach the heat transfer liquid is-being a liquid that freezes at a temperature higher than the target temperature
However, Wengreen teaches the heat transfer liquid is a liquid (paraffin 16-18 carbons, 0523) is a liquid that freezes at a temperature higher (if the minimum recommended storage temperature of a medicine is 69 degrees Fahrenheit, then the first phase change material may have a melting temperature of 69 degrees Fahrenheit. As a result, the first phase change material could freeze before the storage system ever leaves the house, paragraph 0236) than a target temperature (40-100F, paragraph 0238).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling apparatus in the combined teachings to include wherein the heat transfer liquid is a liquid which freezes at a temperature higher than a target temperature in view of the teachings of Wengreen to create a solution to this problem is to have more than two melting temperatures of phase change materials in the storage system. A first phase change material could have a melting temperature of 69 degrees Fahrenheit, a second phase change material could have a melting temperature of 81 degrees Fahrenheit. Thus, if the first phase change material freezes before the storage system leaves the house, then the third phase change material could provide backup protection against cold environments even if this backup protection is slightly lower than the minimum recommended storage temperature.
The combined teachings teach the invention as described above but fail to teach an amount of the heat transfer liquid relative to an amount of the heat transfer powder being within a range of approximately 24% to 48% by volume.
However, Davidson teaches wherein an amount of the heat transfer liquid (heat transfer medium may comprise ethylene glycol and other combinations thereof, as described in pg3 paragraph 0033 and heat transfer medium with a first volume as described in pg3 paragraph 0035) relative to an amount of the heat transfer powder (nano-particle size conductive material powder with a second volume, as described in pg3 paragraph 0035) is within a range of approximately 24% to 48% by volume (form a suspension in which the volume fraction of the nano-particle size conductive material powder to the heat transfer medium is in the range of 0.01% to 10.0%, as described in pg3 paragraph 0035).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling apparatus in the combined teachings to include wherein an amount of the heat transfer liquid relative to an amount of the heat transfer powder in view of the teachings of Davidson to improve thermal conductance.   
The combined teachings teach the invention as described above but fail to teach 
is within a range of approximately 24% to 48% by volume. 
However, as the heat transfer liquid and heat transfer powder amounts range approximately 24% to 48% by volume, are variables that can be modified, among others, by adjusting said ranges in volume relative to the amounts of liquid and powder necessary to achieve higher efficiency in cooling would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed range of approximately 24% to 48% by volume cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the volume relative to the amounts of liquid and powder, respectively, to obtain the higher cooling efficiency as taught in the Davidson  reference (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 17, the combined teachings teach wherein the heat transfer liquid includes a straight-chain hydrocarbon (paraffin 16-18 carbons, 0523 of Wengreen).
Regarding claim 18, the combined teachings teach wherein the amount of the heat transfer liquid (heat transfer medium may comprise ethylene glycol and other combinations thereof, as described in pg3 paragraph 0033 of Davidson and heat transfer medium with a first volume as described in pg3 paragraph 0035 of Davidson) relative to the amount of the heat transfer powder (nano-particle size conductive material powder with a second volume, as described in pg3 paragraph 0035 of Davidson) in the bag body (bag body 3 of Yoshida) is a ratio at which the heat transfer liquid and the heat transfer powder (wherein the nano-particle size diamond powder is characterized by a first mass, and the heat transfer composition further comprises a chemical agent characterized by a second mass, wherein the ratio of the second mass to the first mass is greater than one, pg6 paragraph 0075 of Davidson) exist substantially in a capillary state (via the abrasion resistance when the beverage container 4 is inserted and removed, the heat transfer material 5 is prevented from permeating from the heat transfer bag 3, thereby the heat transfer material in the bag moves within the bag, as described in pg3 paragraph 0009 of Yoshida).
Regarding claim 19, the combined teachings teach wherein an amount of the heat transfer liquid (heat transfer medium may comprise ethylene glycol and other combinations thereof, as described in pg3 paragraph 0033 of Davidson and heat transfer medium with a first volume as described in pg3 paragraph 0035 of Davidson) relative to an amount of the heat transfer powder (nano-particle size conductive material powder with a second volume, as described in pg3 paragraph 0035 of Davidson) in the bag body (bag 3 of Yoshida) is within a range of approximately 24% to 48% by volume (form a suspension in which the volume fraction of the nano-particle size conductive material powder to the heat transfer medium is in the range of 0.01% to 10.0%, as described in pg3 paragraph 0035 of Davidson).
The combined teachings teach the invention as described above but fail to teach 
is within a range of approximately 28% to 48% by volume. 
However, as the heat transfer liquid and heat transfer powder amounts range approximately 28% to 48% by volume, are variables that can be modified, among others, by adjusting said ranges in volume relative to the amounts of liquid and powder necessary to achieve higher efficiency in cooling would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed range of approximately 24% to 48% by volume cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the volume relative to the amounts of liquid and powder, respectively, to obtain the higher cooling efficiency as taught in the Davidson reference (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 8919138 B2), Yoshida et al (JP 2004212029 A), Wengreen et al (US 20180036202 A1), Davidson et al (US 20040206491 A1) and in further view of Quincy et al (US 20080053109 A1).
Regarding claim 10 and 16, the combined teachings teach the invention as described above but fails to teach wherein the heat transfer powder includes metal powder.
However, Quincy teaches wherein the heat transfer powder includes metal powder (an additive may be incorporated into the material to enhance conductivity, such as copper powder, 0045 of Quincy et al).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the canned beer cooling apparatus in the combined teachings to include wherein the heat transfer powder includes metal powder in view of the teachings of Quincy for an additive to be incorporated into the material to enhance conductivity, such as copper powder. 
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 8919138 B2), Yoshida et al (JP 2004212029 A), Wengreen et al (US 20180036202 A1), Davidson et al (US 20040206491 A1), and in further view of Ezaki et al (US 20170167716 A1)
Regarding claim 14 and 20, the combined teachings teach the invention as wherein the heat transfer powder (powder 12, figure 2 of Yoshida).
The combined teachings teach the invention as described above but fails to teach a particle size within a range of 0.04 to 0.16 mm.
However, Ezaki teaches a particle size within a range of 0.04 to 0.16 mm (thermally conductible metal such as copper has a volume average particle size of 1-500 micrometers (equal to 0.001 to 0.5mm, paragraph 0012 sections 1, 6, and 8)
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the canned beer cooling apparatus in the combined teachings to include a particle size within a range of 0.04 to 0.16 mm in view of the teachings of Ezaki to consist of a high thermal conductivity material in order to not overheat the heat sinks. 
Response to Arguments
Applicant's arguments filed 07/18/2022 for claims 5, 9, 16, and 20 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 6, 7, 15, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regarding to applicant' s argument that the terms “temperature adjustment element”, “heat transfer member”, “biasing portion” and “beverage adjustment apparatus” should not invoke 112f, the Examiner disagrees. The claim language uses a generic placeholder, “element,” and “member” coupled with functional language (“adjustment”, and “transfer”), without reciting sufficient structure in the Specification. Further the term “adjustment” is merely a nonce word of “non-structural generic placeholder” equivalent to the term “means” because it fails to connote sufficiently definite structure and, in the context of claims 1 and 9, and claims 1-14, respectively, invokes § 112(f).  Therefore, the applicant' s arguments are unpersuasive and the interpretation is maintained.
In response to Applicant’s argument that “Wengreen appears to be generally silent with respect to a target temperature”, the examiner disagrees. For clarity, Wengreen uses more than two melting temperatures to provide a solution in case the PCM chambers are in different environments, as described in paragraphs 0235-0237. Furthermore, Wengreen utilizes unique phase change systems to create an internal storage environment that is close to typical refrigeration temperatures, paragraph 0239. Therefore, the Applicant’s argument are not persuasive and the rejection is maintained. 
In response to Applicant’s argument that “Kobayashi does not teach the configuration of the claimed invention of claim 5 wherein the plurality of heat transfer members (e.g., heat transfer pads 331 to 336) are arranged at intervals in a longitudinal direction of the beverage container, as shown in Figure 8B of the present disclosure”, the examiner disagrees. To clarify, the Applicant has not disclosed that having “heat transfer members are arranged at intervals in a longitudinal direction” does anything more than produce the predictable result of providing cooling around the beverage. Since it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the heat transfer blocks 610 of Kobayashi ‘138 and meet the claimed limitations in order to provide the predictable results of providing cooling around the perimeter of the beverage. Therefore, the Applicant’s argument are not persuasive and the rejection is maintained. 
In response to Applicant’s argument that “Kogure does not teach that the temperature adjustment element is configured to heat the heat transfer member to convert the heat transfer liquid from a frozen state to a liquid state before an adjustment of the temperature of the beverage in the beverage container is started”, the examiner disagrees. For clarity, Kobayashi ‘138 in view of Kogure teaches “wherein the temperature adjustment element is configured to (via Peltier element 3 of Kogure) heat the heat transfer member (heat storage layer 2 of Kogure, corresponding to heat transfer block 610 of Kobayashi ‘138) to convert the heat transfer liquid from a frozen state to a liquid state (if it is a latent heat storage material, it is possible to maintain fixed temperature until the solidified heat storage material liquefies, 0052 of Kogure) before an adjustment of the temperature of the beverage in the beverage container is started (user is provided with a temperature setting button 7 for selecting the temperature when it is needed, 0035 of Kogure)”. Furthermore, via temperature setting button 7 for selecting temperatures as required by the cold container, therefore the user can convert the heat transfer liquid from a frozen state to a liquid state based on the temperature selected via the Peltier element 3. Therefore, the Applicant’s argument are not persuasive and the rejection is maintained. 
In response to Applicant’s argument that “the liquid cooling block 630 of Kobayashi is not a member to be used for adjusting a temperature of an object to a target temperature as required by claim 15”, the examiner disagrees. For clarity, Kobayashi ‘138 teaches a heat transfer member (liquid cooling block 630 is a heat transfer member contacting the other surface of thermoelectric conversion module 620 to transfer heat, 0049) to be used for adjusting a temperature of an object to a target temperature (canned beer cooling apparatus is configured to cool a 350-ml canned beer from the room temperature 25C to about 5C, col 3 lines 39-42). Furthermore, thermoelectric conversion module 620 is temperature adjustment means for adjusting the temperature of the heat-transfer block 610 in order to adjust the temperature the canned beer, as described in col 6 lines 54-58 of Kobayashi ‘138. Therefore, the Applicant’s argument are not persuasive and the rejection is maintained. 
In response to Applicant’s argument that “Quincy does not teach a heat transfer powder includes metal powder”, the examiner disagrees. For clarity, Quincy et al teaches heat transfer powder includes metal powder (an additive may be incorporated into the material to enhance conductivity, such as copper powder, 0045). Furthermore, Quincy discloses “examples of such additives may include metallic fillers such as copper powder, as described in pg4 paragraph 0045. Therefore, the Applicant’s argument is not persuasive and rejection is maintained. 
In response to Applicant’s argument that “Ezaki appears to be silent with respect to a particle size of the thermally conductible metal such as copper”, the examiner agrees. To further clarify, Ezaki teaches “a particle size within a range of 0.04 to 0.16 mm (thermally conductible metal such as copper has a volume average particle size of 1-500 micrometers (equal to 0.001 to 0.5mm, paragraph 0012 sections 1, 6, and 8)”, furthermore, the metal selected such as copper that is used for part of a heat sink has a high thermal conductivity and a volume average particle size of 1 to 500 μm, as described in sections 2 and 6 of Ezaki. Therefore, the Applicant’s argument is not persuasive and rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763